UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment No. 1) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2011 £ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52660 TRESORO MINING CORP. (Exact name of small business issuer as specified in its charter) Nevada 20-1769847 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 880-666 Burrard Street, Vancouver, British Columbia V6C 2G3 (Address of principal executive offices) (Zip Code) (604) 681-3130 Registrant’s telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 20,459,369 shares of common stock as of January 19, 2012. TRESORO MINING CORP. Quarterly Report on Form 10-Q For The Quarterly Period Ended November 30, 2011 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 PART II – OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. (Removed and Reserved) 43 Item 5. Other Information 43 Item 6. Exhibits 44 2 EXPLANATORY NOTE This amendment on Form 10-Q/A to Tresoro Mining Corp.s Quarterly Report on Form 10-Q for the period ended November 30, 2011, filed with the Securities and Exchange Commission on January 23, 2012, is being filed in response to the requirements of a cease trade order issued by the British Columbia Securities Commission. The purpose of this amendment is to (i) clarify under the section titled Overview of Our Business under Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations that Tresoro Mining Corp. (the Company) has not established any proven or probable reserves on its mineral property interest, and (ii) revise its disclosure under the section titled Technical Report under Item 2. Management Discussion and Analysis of Financial Condition and Results of Operations to (a) remove reference to an updated Technical Report, dated February 8, 2011, and (b) remove the inadvertent disclosure that the Technical Report contains certain disclosure relating to measured, indicated and inferred mineral resource estimates for the Guayabales Project. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q other than as discussed immediately above. 3 FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements that involve risks and uncertainties.Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology.In evaluating these statements, you should consider various factors, including the assumptions, risks and uncertainties outlined in this quarterly report under “Risk Factors”.These factors or any of them may cause our actual results to differ materially from any forward-looking statement made in this quarterly report.Forward-looking statements in this quarterly report include, among others, statements regarding: · our capital needs; · business plans; and · expectations. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding future events, our actual results will likely vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein.Some of the risks and assumptions include: · our need for additional financing; · our exploration activities may not result in commercially exploitable quantities of ore on our mineral properties; · the risks inherent in the exploration for minerals such as geologic formation, weather, accidents, equipment failures and governmental restrictions; · our limited operating history; · our history of operating losses; · the potential for environmental damage; · our lack of insurance coverage; · the competitive environment in which we operate; · the level of government regulation, including environmental regulation; · changes in governmental regulation and administrative practices; 4 · our dependence on key personnel; · conflicts of interest of our directors and officers; · our ability to fully implement our business plan; · our ability to effectively manage our growth; and · other regulatory, legislative and judicial developments. We advise the reader that these cautionary remarks expressly qualify in their entirety all forward-looking statements attributable to us or persons acting on our behalf.Important factors that you should also consider, include, but are not limited to, the factors referred to under “Risk Factors” in our annual report on Form 10-K file with the SEC. The forward-looking statements in this quarterly report are made as of the date of this quarterly report and we do not intend or undertake to update any of the forward-looking statements to conform these statements to actual results, except as required by applicable law, including the securities laws of the United States. 5 PART I – FINANCIAL INFORMATION Item 1.Interim Consolidated Financial Statements The following unaudited interim consolidated financial statements of Tresoro Mining Corp. (sometimes referred to as “we”, “us” or “our Company”) are included in this quarterly report on Form 10-Q: Page Consolidated Balance Sheets as of November 30, 2011 (unaudited) and February 28, 2011 7 Unaudited Consolidated Statements of Operations for the three months ended November 30, 2011 and 2010, the nine months ended November 30, 2011 and 2010, and for the period from inception (October 11, 2004) to November 30, 2011 8 Unaudited Consolidated Statements of Stockholders' Equity (Deficiency) for the period from inception (October 11, 2004) to November 30, 2011 9 Unaudited Consolidated Statements of Cash Flows for the nine months ended November 30, 2011 and 2010 and for the period from inception (October 11, 2004) to November 30, 2011 12 Unaudited Notes to Consolidated Financial Statements 13 It is the opinion of management the unaudited condensed interim consolidated financial statements for the nine months ended November 30, 2011 and 2010 include all adjustments necessary in order to ensure that the unaudited condensed interim consolidated financial statements are not misleading. These unaudited condensed interim consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented in accordance with accounting principles generally accepted in the United States of America. Except where noted, these unaudited interim condensed consolidated financial statements follow the same accounting policies and methods of their application as our Company’s audited annual consolidated financial statements for the year ended February 28, 2011. All adjustments are of a normal recurring nature. These unaudited condensed interim consolidated financial statements should be read in conjunction with our Company’s audited annual consolidated financial statements as of and for the year ended February 28, 2011. 6 TRESORO MINING CORP. (formerly Mercer Gold Corporation) (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in U.S. Dollars) November 30, February 28, (unaudited) (audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Amounts receivable Prepaid expense TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT (Note 4) MINERAL PROPERTY COSTS(Note 5) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities (Note 6) $ $ Due to related parties (Note 7) Promissory notes payable (Note 8) TOTAL CURRENT LIABILITIES PROMISSORY NOTE PAYABLE (Note 8) - TOTAL LIABILITIES NATURE OF OPERATIONS AND BASIS OF PRESENTATION, COMMITMENTS AND CONTINGENCIES AND SUBSEQUENT EVENTS (Notes 1, 11 and 13) STOCKHOLDERS’ EQUITY Capital stock (Note 9)Authorized 140,625,000 shares of common stock, $0.001 par value Issued and outstanding 20,459,375 common shares (February 28, 2011 – 17,159,375) Additional paid-in-capital Warrants - Shares to be issued - Accumulated other comprehensive income - Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 TRESORO MINING CORP. (formerly Mercer Gold Corporation) (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Expressed in U.S. Dollars) (unaudited) For the period from October 11, 2004 (inception) to November 30, Three months ended November 30, Nine months ended November 30, GENERAL AND ADMINISTRATIVE EXPENSES Write down of mineral property (Note 5) $ $
